Title: From John Adams to John Trumbull, 12 March 1790
From: Adams, John
To: Trumbull, John



Dear Sir
New York March 12 1790

Your Letter of Feb. 6. has made so deep an Impression that it may not be amiss to make a few more Observations on it as it respects both of Us.
Your Friends have been very indiscreet and certainly have not done you Justice.—Fluency and Animation are Talents of a public Speaker which alone will go a great way. I have known several rise to Fame and extensive Practice, at the Bar, and afterwards to Influence in the Legislature and Power in the State, with very little else to recommend them.—if to these, are added Learning and Fidelity, they will never fail to raise and support a great Character sooner or later.—I have never had the Pleasure to hear you in public, but your Voice in Conversation is neither harsh nor disagreable, nor is your Pronunciation thick or inarticulate.  Your Gestures are no more stiff than Elseworths and every other Conneticut Man and if you were to live one year in Boston or new York would be as easy as those of any of their Inhabitants. Your style is very proper for the Bar. It is easy, dear and elegant: void of Fustian and Bombast to be Sure: but these qualities would offend more than they would impose upon.  You need not therefore be anxious on these heads. Your Wit Satire and other Talents have made many dread you, I doubt not, and endeavour to lessen you in the popular Esteem: But you have plainly and fairly got the better of them all; and therefore I would not advise you to take Vengeance on them on one hand, nor humble yourself about their Mortifications at your Success in the other.
Let me come now to the more awkward and unpleasant Task of saying something more of myself.  It is more than twenty years that the American Newspapers have been throwing out hints of the Lowness of my Birth and the Obscurity of my Family. These generous and Philosophical Intimations have been carefully copied, with large additions and Decorations in the English Newspapers, and from these translated into all the Languages and Gazettes of Europe, and now they are repeated again with as much ardour as ever.—If I had been the Son of an Irish, Scotch or German Redemptives, or of a Convict transported for Felony, there could not have been more Noise about it, or a more Serious and mighty affair made of it.—I am the last Man in the World who will ever claim a benefit from the Democratical and Aristocratical Prejudice in favour of Blood.—But pushed as I am upon this point I will add, and Posterity will confirm it, I am the last Man in the United States, who should have any occasion for it. But if I had neither done nor suffered nor hazarded any Thing for this Country, I am one of the last Men in the United States, who ought to be ashamed of his Family or to Suffer the smallest Reproach, Disgrace or Reflection on Account of it. A Saxon Family by the Name of Adami, came over to England at the Time of the Saxon Conquest, and after settling in the Country translated their Latin Name into the English Plural Adams. They have multiplied exceedingly in England, and are now Scattered in great Numbers in Lincolnshire, Essex, Devonshire, the Isle of Wight, and most other Counties in England as well as in London and Westminster.  Many of them are opulent, some of them Magistrates, Judges &c about the year 1628 one of the Family who was wealthy but a Nonconformist, became a Member of the Plymouth Company and an Assistant in the fist Charter to the Massachusetts Colony, and as you may see in Prince’s Chronology, one of the most active, zealous and influential Men in procuring the Resolution to transport the Patent to New England. About two years after my Ancester came over with Eight sons and a considerable Property, settled in Braintree and became an original Proprietor and a large Proprietor in that Town, and every foot of the Land he owned with great Additions is now possessed by his Posterity in that Place.  Having been a Country Gentleman in England, and consequently a Maltoter, as all the Landed Gentlemen are, he sett up a Malt House, which I have seen: as his Grandson sett up another in Boston which now belongs to the Lt. Govr.  A more industrious a more virtuous and irreproachable Race of People is not to be found in the World.  I really never knew a vicious Man of the Breed.—I have therefore good Reason to despise all the dirty Lies that are told in the Newspapers. Let this Descent be compared with the Descent of any of the Grandees of any Part of America and I shall have no Reason to blush.—I have Reason to blush however for the low Cunning, the mean Craft of those who talk and scribble upon this subject.  I have cause to blush, and I do blush at the Meanness and Inconsistency of the American public for tolerating this Insolence and much more for encouraging it. But I will tell you a Fact, and the longer you live, the more you will be sensible of it, the American Families who have been conspicuous in Government have more Pride Vanity and Insolence on Account of their Birth, than the Nobility of England or France have.  And it is more difficult for a new Man to conquer Envy in this Country than it is in any Country of Europe: notwithstanding all our basted Equality and Philosophical Democracies.
The Charge of deserting my Republican Principles is false. My Principles and system of Government are the same now as they ever were  and if I have ever acquiesced in Measures more democratical, it was in compliance with dire necessity, and a despair of resisting the fury of a popular Torrent excited by Men as ignorant and blind in this matter as the lowest of the People. before any Government was sett up, in Jan. 1776 I wrote & printed at Philadelphia a Pamphlet, recommending a Ballance of three Independent Branches.  This Pamphlet suggested to the Convention at New York their Idea of a Constitution. Mr. Duane who was one of its framers told me as soon as it was done that it was done in Conformity nearly to my Idea in my Letter to Wythe. In 1779, I drew the Plan of Government for the Massachusetts, which without me they could not have carried.  Though they impaired themselves by departing from my Ideas with regard to a Negative in the Governor, and by giving the Election of Officers of Militia to the Men,  the Constitution of the United States is borrowed much too terribly from that of Massachusetts and now Pensilvania and Georgia have adopted the same, with some Improvements. I have therefore been consistant in these Principles and to that Consistency and Constancy America is now Indebted for all the Peace order and good Government she has.—Without it she would have been of this hour in all Probability in a civil War.  And if my Advice had been more exactly followed, the shame of America would have been avoided, I mean her Breaches of Faith, her violations of Property, her Anarchy and her Dishonesty.
I can conceive of no other Reason than this, Why I am singled out to be the subject of their eternal Clamours about my Birth.  If they could find a Spot in my moral Character or political Conduct they would not harp so much upon this story.—But the Principles of Government which I have always embraced and professed; as they will know are such as they now Want and as the People now feel the necessity of.  They have no Chance against me in this Way. Sam Adams, R. H. Lee, P. Henry and many other are so erroneous in their Principles of Government as to be now growing Unpopular, and the Tories and Youksters think they shall soon get them out of their way.  But John Adams remains an Eye sore to be a little more particular.  There is a sett of smart Young Fellows who took their degrees at Colledge, since the Revolution in 1779 who are now joined by the old Tories in opposition to the Old Whigs. Many of these latter by their Obstinate Attachment to the Ignorance and Error of the Author of Common sense, are giving all possible Advantages against themselves.  But your Friend is not in this Predicament. And nothing remains but lies about his Birth and Conduct, to get him out of the way—Why else am I singled out? Three Presidents of Congress, have been sons of French Refugees Farmers and Tradesmen—Truly not a more honourable Descent than that of an whole blooded English Family among the first settlers of the Country, constantly holding respectable landed Estates and enjoying the invariable Esteem of their fellow Citizens. The American Ministers abroad the Chief Justice, the Ministers of State, the Governors of States the President himself have not one Iota of Advantage of me in Point of Blood.  Hancock and Washington had splendid Fortunes. I had not.  I have therefore surely bribed no votes, nor dazzled any Man by my Wealth.—I am however and have been all my Days as independent a Man as either of them and more so too, because I have never been so much in debt, and have always lived more within my Income.
As to “Fondness for the Splendor of Titles” I will tell you an Anecdote.—The second Day, that I presided in Senate, last April, the two Houses enjoyned me to receive the President and Address him in Public—Upon this I arose and asked the advice of the Senate, by what Title I should address him?  The Constitution had given him no Title, it either intended that he should have none: and in that Case Honour or Excellency would be as much a Violation of it as Highness or Majesty. If we now addressed him by the Title of Excellency, we should fasten that Epithet upon him an by it depress him, not only below Ambassador from abroad and his own Ambassadors, but below the Governors of Separate states &c—Upon this arose a Gentleman in great Zeal, said he was glad to hear the Proposition; that this was the precise moment to determine it: agreed in the Necessity of giving a Title that would be respectable Abroad; and moved that a Committee should be appointed to consider and report what Title should be given to the president and Vice President.—Here was the blunder.  I had said nothing about Vice President.—But can one do when we are compelled to cooperate with Men, who are no Politicians? This blunder was seized, in order to throw the blame of Titles on me.—But my shoulders are broad enough to bear it.
You suppose me to be envyed in the Southern States more than in the Northern. Here you or I are mistaken.  The real Envy against me is in the Northern States, and in two Men H. and A. and they are their Friends who raise most of the ille Conversation about me.  There are many Gentlemen in the Southern States who would prevent any Northern Man from ever rising high in the public Esteem if they could: but they have no Objection against me more than any other.  Emulation and Rivalry, arises between South and North as well as between Individuals. These Competitions have ever been a sourse of discord, sedition and civil War, and unless some effectual Ballance for them is provided, I dread the Consequences.  We may live to see from this Cause every great popular Leader, followed by his Clann, building a Castle on a Hill, and acting the Part of a feudal Chieftain. The Age of Chivalry and Knight Errantry may come upon us in America. The melancholy prospect of this has induced me to wish for an Executive Authority independent and able to counterprise the Legislative, and compose all feuds.
The Idea of the Leader of a Party is easily conceived and propagated from that Part I have been obliged to Act, in the question of the Presidents Power of Removal from office.  I was unfortunately obliged to decide all those questions the Senate having been equally divided. There was all the last session about half the Senate disposed to vote for Measures that would as I thought weaken the Executive Authority, to a degree that would destroy its capacity of ballancing the Legislature, and consequently, in my idea, overturn the best Part of the Constitution.  This Principle I must pursue, tho it may give occasion to a Party to represent me as a Leader of the opposite Party.  As to order in debate, I think there has never been any difficulty in preserving it.—I have attended the Supream Court of Justice in Galliera in Spain, the Parliament of Paris, the assembly and Courts of Justice in Holland, and both Houses of the British Parliament as well as Congresses, Senates Councils and Houses in America, and I never saw more order in any one, than has been constantly observed in Senate since I sat in it.
Who your Informers were I know not—You say they are not unfriendly to me. But it is most certain they have been deceived, or they have misrepresented, for the facts they reported to you are not true.  New England men, my friend, are more of Statesmen than they are of Politicians.  The Old Whigs have lost much of their Influence. I am now obliged to act openly, in conformity to my invariable professed Principles, which they well know, against them.  Mr. Hancock Mr. Sam. Adams, Mr. R.H. Lee—P. Henry, Govr Clinton and General Warren with twenty others, with whom I acted in pulling down the British Government, are now not very cordially supporting the new Government.  They mistake their own Interest as I think as well as that of their Country.  This however must necessarily produce a Coldness towards me, while those against whom I acted for many years to their mortification, altho we now Act together, you may suppose have not forgotten their ancient feelings.  In this situation, public Life is not very agreeable to me. I pray for long Life to the President with as much Sincerity as any man in America. I have more pressing Motives to wish it, than any Man.  I sincerely think him the best Man for his Place in the World and I very much doubt, whether if it should be the Will of Heaven that he should die, any other Man could be found who could support the Government. If there is any one, I would give Way to him, with Pleasure, and retire to my farm.  I never will act in my present station under any other Man than Washington.  But who can we find—Mr. Jay, Mr. Jefferson, Mr. Maddison.  I know very well that I could carry an Election against either of them in spight of all Intrigues and Maneuvres.  Yet I would not do it, if I thought either could govern this People.  But I know they could not, so as to give Satisfaction while I should be in the Country. I should find myself become all at once the Idol of a Party, my Character and services would be trumpetted to the Skies—and I should find myself forced in spight of myself to be placed at the head of a Party.—I will never be in this situation. If Circumstances should force it upon me—I will at all Events quit the Country—If I faced the rest of my Days in a Garrett in Amsterdam.  Thank Heaven however the President is in a vigourous Health and likely to live till the Government has a fair Tryal whether it can be supported or no.—I could now quit my Place and retire without much Noise or Inconvenience, and if there is the least Uneasiness to the danger of the Government I am very willing to quit it. The System of Policy, in my Salary and in some other Things seems to have been to compell me or provoke me to retire.
I have written to you in Confidence with great freedom, because I have the highest Esteem for your Abilities and the Utmost affection for the qualities of your heart.
John Adams